Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 2/11/2021 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "wherein the chemical analysis data server is adapted to perform multivariate analysis on the aggregated device parameters and to identify a fault condition of one of the mobile chemical analysis devices which is indicated by a corresponding parameter of the one of the mobile chemical analysis devices which is determined by the chemical analysis data server to be outside an acceptable range for the parameter based on the multivariate analysis of the aggregated device parameters; wherein in response to identifying the fault condition, the chemical analysis data server is adapted to communicate control data to the corresponding one of the mobile chemical analysis devices; and wherein the control data controls one or more aspects of the operation of the one of the mobile chemical analysis devices" in combination with other limitations in the claims as defined by Applicants. 
Claims 2, 5-7 depend from allowed claim 1 and therefore are also allowed. 
Regarding claim 8, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein performing the one or more device analyses on the aggregated device parameters comprises the chemical analysis data server performing multivariate analysis on the aggregated device parameters; identifying a fault condition of one of the mobile chemical analysis devices which is indicated by a corresponding parameter of the one of the mobile chemical analysis devices which is determined by the chemical analysis data server to be outside an acceptable range for the parameter based on the multivariate analysis of the aggregated device parameters, and communicating control data to the corresponding one of the mobile chemical analysis devices in response to identifying the fault condition, wherein the control data controls one or more aspects of the operation of the one of the mobile chemical analysis devices" in combination with other limitations in the claims as defined by Applicants. 
Claims 9 and 12-14 depend from allowed claim 8 and therefore are also allowed. 
Regarding claim 15, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein " , wherein the chemical analysis data system performing the one or more device analyses on the aggregated device parameters comprises: Attorney Docket No.Application No. 16/123,559 ILAB1100-1Customer ID: 446546performing multivariate analysis on the aggregated device parameters, identifying a fault condition of one of the mobile chemical analysis devices which is indicated by a corresponding parameter of the one of the mobile chemical analysis devices which is determined by the chemical analysis data system to be outside an acceptable range for the parameter based on the multivariate analysis of the aggregated device parameters, and communicating control data to the corresponding one of the mobile chemical analysis devices in response to identifying the fault condition, wherein the control data controls one or more aspects of the operation of the one of the mobile chemical analysis devices" in combination with other limitations in the claims as defined by Applicants. 
Claims 16, 19, and 20 depend from allowed claim 15 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 20, 2021